SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

560
CA 10-01230
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


STATE OF NEW YORK, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

TERRY KEAR, JERRY MICHAEL KEAR, AS ADMINISTRATOR
OF THE ESTATE OF DONALD KEAR, DECEASED, SANDBURG
OIL CO., INC., DEFENDANTS-RESPONDENTS,
AND GRIFFITH OIL CO., INC., DEFENDANT-APPELLANT.


TREVETT CRISTO SALZER & ANDOLINA P.C., ROCHESTER (AMANDA R. INSALACO
OF COUNSEL), FOR DEFENDANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. ARNOLD OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.

PHILLIPS LYTLE LLP, BUFFALO (KEVIN M. HOGAN OF COUNSEL), FOR
DEFENDANT-RESPONDENT SANDBERG OIL CO., INC.


     Appeal from an order of the Supreme Court, Allegany County
(Thomas P. Brown, A.J.), entered March 18, 2010. The order denied the
motion of defendant Griffith Oil Co., Inc. for summary judgment
dismissing the complaint and cross claims against it.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court